— Order, entered on January 2, 1964, denying an application for a writ of error coram nobis, unanimously modified, on the law, so as to dismiss the proceeding. There is no warrant for a proceeding of this character. Moreover, so long as the defendant does not submit himself to the jurisdiction he is not entitled to seek relief from the court {People v. Genet, 29 N. Y. 80; see People V. Bel Bio, 14 N Y 2d 165, 169; cf. Allen v. Georgia, 166 U. S. 138). Concur — Botein, P. J., Breitel, Rabin, McNally and Steuer, JJ.